 

Exhibit 10.358

 



BRG MOREHEAD NC, LLC

ASSIGNMENT OF MEMBERSHIP INTEREST

 

Effective as of the 6th day of January, 2016, for value received, BRG MOREHEAD
NC, LLC, a Delaware limited liability company (“Assignor”), a member of BR
ArchCo Morehead JV, LLC, a Delaware limited liability company (the “Company”),
hereby sells, assigns, conveys and transfers unto BR Morehead JV MEMBER, LLC, a
Delaware limited liability company (“Assignee”), one hundred percent (100.00%)
of Assignor’s limited liability company interest in the Company, together with
any and all claims, title, interests, entitlements, capital account balances,
distributions and other rights related to such limited liability company
interest being assigned (the “Assigned Interest”). Assignee hereby accepts from
Assignor the Assigned Interest and agrees to be substituted as a member in the
Company in the place and stead of Assignor with respect to the Assigned Interest
assigned to and accepted by Assignee as provided herein.

 

Assignor, in its capacity as a member of the Company, hereby consents to the
admission of Assignee as a member of the Company, with all rights and
obligations as a substitute member of the Company with respect to the Assigned
Interest. Assignee agrees to be bound by the terms of the Company’s limited
liability company agreement, and assumes and agrees to pay and discharge when
and as due all the liabilities, obligations, and responsibilities of Assignor
arising from Assignor’s ownership of the Assigned Interest acquired by Assignee
from and after the date hereof. Assignor and Assignee mutually agree to
reasonably cooperate at all times from and after the date hereof with respect to
any of the matters described herein, and to execute such further documents as
may be reasonably requested for the purpose of giving effect to, evidencing or
giving notice of the transaction evidenced by this Assignment.

 

This Assignment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective heirs, personal representatives, successors
and assigns. No supplement, modification, waiver or termination of this
Assignment or any provisions hereof shall be binding unless executed in writing
by the person to be bound thereby. No waiver of any of the provisions of this
Assignment shall constitute a waiver of any other provision (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

This Assignment can be executed in any number of counterparts, each of which,
when so executed, shall be deemed an original; such counterparts together shall
constitute one original. This Assignment will be governed by the laws of the
State of Delaware, without giving effect to principles of conflict of laws of
that State.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 
 

 

IN WITNESS WHEREOF, Assignor and Assignee have each duly authorized and executed
this Assignment effective as of the date first written above.

 

  ASSIGNOR:             BRG MOREHEAD NC, LLC,   a Delaware limited liability
company             By:   Bluerock Residential Holdings, L.P.,     a Delaware
limited partnership, its Sole Member               By:   Bluerock Residential
Growth REIT, Inc.,       a Maryland corporation, its General Partner            
    By: /s/ Michael L. Konig         Michael L. Konig         Chief Operating
Officer             ASSIGNEE:             BR MOREHEAD JV MEMBER, LLC,   a
Delaware limited liability company           By:   Bluerock Special Opportunity
+ Income Fund II, LLC,   a Delaware limited liability company, its Manager      
        By:   BR SOIF II Manager, LLC,       a Delaware limited liability
company, its Manager                 By: /s/ Michael L. Konig       Michael L.
Konig       Authorized Signatory

 



 

 